DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 14-21 and 23-24 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1, 14 and 15:
The prior art does not teach or suggest a strain gauge comprising: a functional layer formed from a metal, an alloy, or a metal compound situated directly on a substrate; a resistor formed from a material of either chromium or nickel situated on the functional layer; a pair of line patterns formed on the functional layer, the line patterns include a first layer extending from the resistor, and a second layer having a lower resistance than the first layer and layered on the first layer, and wherein the functional layer is patterned into a same planar shape as the resistor; in combination with all other features claimed.
Regarding claims 16-21 & 23-24, these claims are allowed based on its dependence on the allowable independent claims 1, 14 and 15 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Blessing et al. (US Patent 4758816) discloses an electrical resistor.
Kovacich (US Patent 5328551) disclose a method of making high output strain gage.
Kitagawa et al. (US Patent 4747456) discloses a load cell and temperature correction of the same.
Zandman et al. (US Patent 4677413) discloses a precision power resistor with very low temperature coefficient of resistance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847